IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

KHALID HAYAT CHAUDHRY,                  NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D15-1055

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed March 20, 2015.

Petition for Writ of Prohibition -- Original Jurisdiction.

Russell S. Wilson, Assistant Regional Conflict Counsel, Office of Jeffrey E. Lewis,
Criminal Conflict & Civil Regional Counsel, Panama City, for Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of prohibition is denied on the merits.

ROBERTS, CLARK, and ROWE, JJ., CONCUR.